                                                                             CLERK'
                                                                                  S OFFICE U.S.DISX COURT
                                                                                    ATROANOKE,VA
                       IN TH E UNITED STATES DISTRICT COU RT                             FILED
                      FOR THEWESTERN DISTRICT OFVIRGINIA                              Ngy 2g 2gjj
                                   ROAN OU DIV ISION
                                                                                J LI
                                                                                   A       ()     cuE
                                                                               BY:
W ILLIAM DA VID H URST,                                                                     CL
                                                  CivilA ction N o. 7:17CV 00473              ERK
       Plaintiff,
                                                  M EM O R AND UM O PG ION

                                                  By:H on.G len E.Conrad
NAN CY A .BERRYH ILL,A cting                      SeniorUnited States DistrictJudge
Com m issionerofSocialSecurity,

       Defendant.


       Plaintiffhasfiled this action challenging the finaldecision ofthe Com m issionerofSocial

Securitydenying plaintifrsclaim foraperiodofdisability anddisability insurancebeneitsunder

theSocialSecurityAct,asamended,42U.S.C.jj416(i)and423. Jurisdiction ofthiscourtis
established pursuantto 42 U.S.C.j 405(g). Asreflected by the memoranda and argument
subm itted by the parties,the issues now before the courtare whetherthe Com m issioner's final

decision is supported by substantialevidence,or whether there is tGgood cause''to necessitate

remandingthecasetotheCommissionerforfurtherconsideration. See42U.S.C.j405(g).
       The plaintiff,W illiam D avid H urst,w asborn on February 26, 1974. He com pleted his

high schooleducation and eventually graduated from college. (Tr.39). M r.Hursthasbeen
em ployed asa hospitalcleaner,security guard,and custodian. He worked fora contractcleaning

service for partof2015 and 2016 with the assistance ofajob coach. (Tr.17,200,278).
H owever,theA dm inistrative Law Judge determ ined thatsuch em ploym entdid notreach the level

ofsubstantialgainfulactivity. (Tr.17).
       On Septem ber 26,2013,M r.Hurst filed an application for a period of disability and

disability insurance benefits. In fling his current claim , M r.H urst alleged that he becam e

disabled forallfol'
                  m sofsubstantialgainfulem ploym enton Septem ber19,2013,dueto Asperger's
syndrome,attentiondeficithyperactivitydisorder(ADHD),andinsomnia. (Tr.205). Mr.Hurst
now m aintains thathe has rem ained disabled to the presenttim e. The record reveals that M r.

H urstm etthe insured status requirem ents of the A ct at allrelevanttim es covered by the tinal

decisionoftheCommissioner. Seegenerally42U.S.C.jj416(i)and423(a).
        M r.H urst's application was denied upon initial consideration and reconsideration. He

then requested and received a de novo hearing and review before an Adm inistrative Law Judge.

In an opinion dated N ovem ber2,2016,the Law Judgealso determ ined,afterapplying the tive-step
                                                                                              1
sequentialevaluationprocess,thatMr.Hurstisnotdisabled. See20C.F.R.j404.1520. The
Law Judge found thatM r.H urst suffers from severalsevere impairm ents,including A sperger's

syndrom e,AD HD,hearing loss,depression,and anxiety,butthatthese im pairm entsdo not,either

individually orin com bination,meetorm edically equalthe requirem ents of a listed impairm ent.

(Tr.17-18). TheLaw JudgethenassessedM r.Hurst'sresidualfunctionalcapacityasfollows:
                After careful consideration of the entire record,the undersigned
                finds that the claim ant has the residual functional capacity to
                perform a fullrange of work at a1l exertionallevels but w ith the
                follow ing nonexertional lim itations: the claim ant is able to
                undersànd,rem em berand carry outsimpleinstructionsin repetitive
                unskilled work. He should have no interaction w ith the general
                public and no m ore than occasionalinteraction with co-w orkersand
                supervisors. H e w ould be able to respond appropriately to
                supervision, co-w orkers, and usual work situations. H e should
                avoid fast-paced environm ents like those on an assem bly line. He
                shouldhavestaticjobdutiesthatremainfairly constantandavoid
                exposureto excessively loud background noise such asheavy traffc
                andjackhammers/construction equipmentin the immediatework
                environm ent.




         1The processrequiresthe Law Judge to consider, in sequence,whethera claimant:(1)isengaged in
substantialgainfulactivity;(2)hasasevereimpairment;(3)hasanimpairmentthatmeetsorequalstherequirements
ofalistedimpairment;(4)canreturntohispastrelevantwork;and(5)ifnot,whetherhecanperform otherworkinthe
nationaleconomy. 20 C.    F.R.j404.1520. Ifadecision can bereached atany stepinthesequentialevaluation
process,furtherevaluation isunnecessary. Id.


                                                 2
 (Tr.20). Given such aresidualfunctionalcapacity,and afterconsidering thetestimony ofa
vocationalexpert,the Law Judge determ ined thatM r.H urst isunable to perfotm any of hispast

relevantwork. (Tr.24). However,the Law Judge found thatMr.Hurstretainssuffcient
functional capacity to perform other w ork roles existing in signitk ant num ber in the national

economy. (Tr.25). Accordingly,theLaw JudgeconcludedthatMr.Hurstisnotdisabled,and
that he is not entitled to a period of disability or disability insurance benefits. See 20 C.F.R.

j404.1520(g). TheLaw Judge'sopinionwasadoptedastheGnaldecisionoftheCommissioner
by the Social Security A dm inistration's Appeals Council. H aving exhausted all available

adm inistrative rem edies,M r.Hursthasnow appealed to thiscourt.

       W hile plaintiff m ay be disabled for certain form s of em ploym ent, the crucial factual

determ ination is whether plaintiff is disabled for a1lfonns of substantial gainfulem ploym ent.

See42U.S.C.j423(d)(2). Therearefourelementsofproofwhichmustbecopsideredinmaking
such an analysis. Theseelementsare summarized asfollows:(1)objective medicalfactsand
clinicalfindings;(2)theopinionsandconclusionsoftreatingphysicians;(3)subjectiveevidence
ofphysicalmanifestationsofimpairments,asdescribedthroughaclaimant'stestimony;and(4)
the claimant's education,vocationalhistory,residualskills,and age. Vitek v.Finch,438 F.2d

1157,1159-60(4thCir.1971);Underwoodv.Ribicoff,298F.2d850,851(4thCir.1962).
       On appeal,M r.H urstraises severalargum ents,including thatthe Law Judge im properly

assessed the opinion evidence and erred in determ ining his residualfunctionalcapacity. After

reviewing the record and considering the parties'arguments,the courtfnds f<good cause''to

rem and the case to the Com m issionerforfurtherdevelopm entand consideration. See 42 U .S.C.

j405(g).
       The m edical record establishes that M r. H urst suffers from a com bination of severe

nonexertionalimpairm ents. In Septem berof 2012,D r.George W agner,a physician w ith N ew
HorizonsHealthcare,diagnosed plaintiffwith ADHD and insomnia. (Tr.311). Heprescribed
trazodone,an antidepressant,w hich plaintiffcontinued to take atthe tim e ofthe adm inistrative

hearing. (Tr.46,311). OnNovember12,2013,M r.HurstpresentedtoDr.AlanKatz,aclinical
psychologist,fora neuropsychologicalevaluation. (Tr.321). Dr.Katz,who had previously
evaluated plaintiffin 2001,noted thatplaintiffhas ::a longstanding history ofsocialanxiety that

has been com plicated by interm ittent episodes of poorly m odulated anger and reduced social

judgment'' (Tr.321). Dr.Katz also noted thatplaintiffexhibits Kçclassic manifestations''of
autism spectrum disorderorA sperger'ssyndrom e,such asçtsocialaw kw ardness,decreased insight

and a non-verbal learning disability,''and that other Elcom plicating factors''include Ellifelong

depression,reduced stresstolerance and fears about his ability to mainu in independentliving.''

(Tr.321). Basedonclinicalinterviews,hisreview ofexistingrecords,andtheresultsofaseries
ofquestionnairesand tests,Dr.Katzdiagnosed plaintiffw ith autism spectrum disorder,A sperger's

syndrome,a visualimpairment,and right fronto-parietaldeficits. (Tr.327). More recent
treatm entrecordsfrom N ew HorizonsH ealthcare also retlectdiagnosesofA sperger's syndrom e

anddepression,aswellasmoderatehearinglossinbothears. (Tr.389,400,404,405,407).
       The record containsseveralopinions regarding the im pactofM r.H urst's impairm ents on

hisability to w ork. Atthe conclusion ofthe initialneuropsychologicalevaluation,D r.Katznoted

thatM r.HurstEGwould be w ellserved by an application for SocialSecurity benefits,''butthathe

remained hopefulthatplaintiffsEçacquisition ofbenefits ofthis type (would)prove to be a
temporary arrangement,''sinceemploymentwould beEtthehealthiestofallpossibilities-'' (Tr.
326). Dr.KatzrecommendedthatplaintiffCsinitiate contactwiththeDepartmentofAgingand
RehabilittiveServicesfor...assistancewithjobexploration,interviewingskillsandapossible
position ofsupported employm ent.'' (Tr.326). 0nDecember5,2013,plaintiffreturnedtoDr.

Katz for a follow-up appointment,during which plaintiff expressed frustration çGdue to his
                                               4
unemploymentstatus.'' (Tr.328). Atthatpoint,Dr.Katzopinedthatplaintiffççwould bebest
served by at least shortterm disability support from Social Security given the host of social,

emotionalandneurocognitivedefkitshecontinuestodisplay.'' (Tr.328). However,heurged
M r. Hurst GGto continue to pursue a position of highly structured, repetitive and supervised

em ploym entwhere he can work ata reduced pace and w ithoutsocialand interpersonaldem ands

beingplaceduponhim.'' (Tr.328).
       The state agency psychologists,D r.Joseph Leizer and D r.Linda D ougherty,com pleted

two form sregarding plaintifpsm entalhea1th:a Psychiatric Review Technique form and a M ental

ResidualFunctionalCapacity Assessm entform . On thelatterfonu,both psychologistsnoted that

M r.Hursthas m arked orm oderate lim itations in the categories ofGEsustained concentration and

persistence,''çdsocial interaction,''and EEadaptation,''but thathe 4sshould be able to perform the

basicmentaldemandsofsimpleand low stresscompetitivework on a sustained basis.'' (Tr.
75-77,88-90). Like Dr.Katz,howeversthe state agency psychologistsalso indicated that
plaintiff would require a heightened levelof supervision as a result of his im pairm ents. W hen

asked to explain,in narrative form ,the resulting lim itations in the area ofsustained concentration

and persistence,they stated asfollow s:

               Theclaimantcan concentrateandpersistatsimplejob instructions
               and duties,m ake sim ple decisions,sustain ordinary routines w ith
               occasional extra suoervisorv helo, m aintain usual attendance
               requirem ents,work around others withoutbeing unduly distracted
               by them and m eetsim ple production requirem ents.

(Tr.76,89)(emphasisadded).
       The record also containsa reportfrom Dennis Stephenson,a vocationalevaluatorwith the

state'sDivisionofRehabilitativeServices. (Tr.329-330). BasedonM r.Hurst'sGsoverallwork
performance,in conjunction with hislimited socialskillsand impairedjudgment''Stephenson
expressedthebeliefthatM r.Hurstwouldhavedifficultymaintainingfull-timeemployment. (Tr.
330). HefurtheropinedthatplaintiffwouldneedEûsupportedemploymentservices''inorderto
obtainpart-timework. (Tr.330).
       The Law Judge ultim ately concluded thatM r.H urst'snon-exertionalim pairm entsdo not

renderhim disabled forallform s ofsubstantialgainfulem ploymentorotherw ise contribute to an

overall disability. ln assessing plaintiff's residual functional capacity, the Law Judge gave

EGsignificantweight''totheopinionsofthestateagency psychologists. (Tr.22-23). TheLaw
Judge also gave Rsom e weight''to Dr.K atz's opinion,noting thatitEEappears consistentwith the

claimant'sresidualfunctionalcapacity.'' (Tr.23). Likewise,theLaw Judgegaveçlsomeweight''
toM r.Stephrnson'sopinion. (Tr.24). AlthoughMr.Stephenson didnotbelievethatplaintiff
could successfully m aintain full-tim eemploym ent,the Law Judgenoted thatshe G<believesthatthe

restrictions in the claim ant's residualfunctionalcapacity w ould enable him to sustain fulltim e

work-'' (Tr.24).
       Upon review ofthe record,thecourtisunableto concludethattheLaw Judge'sassessm ent

ofMr.Hurst'sresidualfunctionalcapacity ($RFC'')is supported by substantialevidence. In
assessing a claim ant's RFC,the Law Judge considers G'allthe relevant evidence,''m edical or

otherwise,to determ ine a claim ant's çEability to m eet the physical,m ental, sensory, and other

requirementsofwork.'' 20 C.F.R.j 404.1545. The Law Judge Ctmust include a narrative
discussion describing how the evidence supportseach conclusion,citing specific medicalfacts

(e.g.,laboratoryGndings)andnonmedicalevidence(e.g-,dailyactivities,observationsl-'' M ascio
v.Colvin,780F.3d632,636(4thCir.2015)(quoting SSR 96-8p,1996SSR LEXIS 5,61Fed.
Reg.34,474,34,475 (Ju1y 2,1996:. Additionally,ifthe RFC asseàsmentGçcontlictswith an
opinionfrom amedicalsource,the(Law Judgelmustexplainwhytheopinionwasnotadopted.''
SSR 96-8p,1996 SSR LEXIS 5,61 Fed.Reg.at34,478. U ltim ately,the Law Judge 6<m ustb0th

identifyevidencethatsupports(herlconclusionand <buildan accurateand logicalbridgefrom
(thatlevidence to (her)conclusion-''' Woodsv.Berryhill,888F.3d 686,694 (4th Cir.2018)
(emphasisinoriginal)(quotingM onroev.Colvin,826F.3d176,189(4thCir.2016:. IftheLaw
Judge fails to adequately explain how she reached conclusions regarding the claim ant's RFC,

remandisappropriate. SeeMascio.780F.3d at636;seealso Monroe,826F.3dat188(ç:(W )e
hàve held thatrem and m ay be appropriate where an ALJ failsto assess a claim ant's capacity to

perlbrm relevantfunctions,despite contrary evidence intherecord,orwhereotherinadequaciesin

theALJ'Sanalysisfrustratemeaningfulreview.'')(internalquotationmarksomitted).
       In the court'sview ,the diffculty w ith the Law Judge'sassessm entofplaintiffs RFC is

thatshe failed to adequately addressthe evidence indicating thatM r.Hurstwould need special

supervision orassistanceto sustain em ploym ent. The record reveals thatM r.H urstrequired the

assistanceofajobcoachtoobtainandperform hismostrecentpositionwithacontractcleaning
service,anda1loftheopinionevidenceindicatesthatadditionalsupervisionorassistancewouldbe

necessary,either in the form oftcoccasionalextra supervisory help''or <csupported em ploym ent''

services. (Tr.76,89,300,326). AlthôughtheLaw JudgeaffordedSlsignitkantweight''tothe
opinions ofthe sàte agency physicians,she failed to explain w hy the RFC assessm entdid not

includeanylimitationreflectingtheneedforextrasupervision. (Tr.22-23). Nordidsheexplain
how the RFC assessm entwas(dconsistent''w ith Dr.K atz'srecom m endation thatplaintiffpursue a

Gçposition ofsupported em ployment''ora EEposition ofhighly strucm red,repetitive and supervised

em ploym entwhere he can w ork ata reduced pace and withoutsocialand interpersonaldem ands

beingplaceduponhim.'' (Tr.328). Intheabsenceofsuchexplanations,thecourtisconstrained
to conclude that remand is w arranted under the particular circum stances of this case. See

Saundersv.Colvin,No.7:14-cv-00096,2015U.S.Dist.LEXIS 128902,at*29 (W .D.Va.Sept.
25, 2015) (EEGiven Saunders's interconnected challenges of hearing loss and intellectual
deficiencies,theA LJ shallprovide furtherexplanation on rem and asto w hy he did notacceptthe
medicalrecommendafonsoftemporA yreqnlrlng aJob coach orwhy such arecommendafon
does not need to be included in the RFC.''); see also.e.a.. Goodman v.Berryhill.No.
2:16-cv-00285,2017U.S.DlstLEM S93188,at*29(W .D.W ash.June16,2017)(remandlngfor
fne erproce lngswheretheLaw Judgefailed to addressaphysician'sopinion 1attheclaimant

may need Rexka superdsipn and encomagementto sty on œ k'');Rabb v.Colvm.
                                                                      * No.
1:12-cv-02666,2014U.S.Dist.LEM S38695,at*59tfmdingthattheLaw Judgeerredlnfnlllng
to KaccountforDr,Telford-Tyler's opinlo'ns thnt.   , .   Plalntiffm ay require some inlfalextra

supervislon''orRexplainwhyloseopM onswerenotcredited'').
      For the reasons stated, the court snds Rgood caqse'' to remand the case to the
    .
Commlssloner for fi- her developmentand cons
                                           *ideraion.2 If the Comml
                                                                  .ssioneris'mnble to

declde tblx case in plaintim sfavoron the basis ofthe existing record,the Commlssionerw111

conducta supplemenM admlnlma tive henring atwhlch b0t11sides w1llbe allowed to present

addiGonalevidenceandargument. An appropdateorderofremand'wlllbeenteredtblsday.
      TheClerk isdirededto sendcee'ledcopiesofthismemorandum opiniontoa11counselof

x cord.

      oATBo:n iszzM dayofxovember, 2018.



                                           SeniorUlted StatesDisd ctJudge




       2h liltofthecourt'sdecisiontommsndt:ecasetotboCommissioner,thecourtdeolinestoaddress
M r Hurspsre#mlnlngclm-mqofeaor.

                                            8
